Citation Nr: 1733664	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-28 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent, prior to December 2, 2002, and 40 percent thereafter for chronic low back pain due to degenerative joint disease of the lumbar spine prior.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 7, 2010.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel

INTRODUCTION

The Veteran served on active duty from November 1990 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Pursuant to a July 2007 Joint Motion for Partial Remand, the Board's March 2006 denial of an increased rating for a low back disability was remanded to the Board by the Court of Appeals for Veterans Claims (Court) in July 2007 for readjudication.  This appeal was subject to a prior remand by the Board in June 2008 to ensure compliance with due process requirements.  In August 2010 and June 2015, the Board again remanded this matter for additional development.  The case is again before the Board for appellate review.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is warranted for issuance of an addendum medical opinion.  

In the June 2015 remand, the Board requested medical inquiry and commentary into the current nature of the Veteran's back disability, into the nature of the back disability earlier in the appeal period (i.e., since January 1999), and into the issue of whether that disorder, along with other service-connected disability, rendered the Veteran unemployable before October 2010.  In response, the RO provided the Veteran with a VA examination for which May and July 2016 reports have been included in the record.  As indicated by the Veteran's representative in May 2017, certain issues addressed in the reports need additional commentary.  A remand for an addendum medical opinion is therefore necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  In particular, include in the record any outstanding VA treatment records, the most recent of which are dated in May 2017.  All records/responses received must be associated with the electronic claims file.  

2.  Return the case to the VA examiner who wrote the May and July 2016 VA reports (or to a suitable substitute) for issuance of an addendum opinion addressing the increased rating claim for back disability and the claim for a TDIU.  The examiner should review the claims file again.  The examiner should then address the following: 

(a)  Does the Veteran have ankylosis in her lower spine?  

In answering this question, please explain why the Veteran had, according to the May 2016 report, reduced motion of 0 degrees flexion and 0 degrees extension in her lower back.    

(b)  In the July 2016 report, the examiner found it unlikely that, prior to October 7, 2010, lower spine disability, alone or in conjunction with service-connected thrombophlebitis of the left leg, rendered the Veteran "unable to secure or follow a substantially gainful occupation."  

In the addendum opinion, please expand on the answer by explaining in detail why back and leg disability did not render the Veteran unemployable prior to October 2010.  Please refer to and note medical evidence in the claims file dated since January 1999.  

(c)  Can a person using an anticoagulant such as Coumadin work, or does the mere usage of the medication render a person unemployable? 

Any opinion or conclusion reached should be fully explained.

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the September 2016 Supplemental Statement of the Case (SSOC) should be considered.  If any benefit sought remains denied, the Veteran and her attorney should be provided another SSOC. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

